Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 3-17 are allowable. The restriction requirement of species 1-6 , as set forth in the Office action mailed on 06/16/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 14 is withdrawn.  However, claims 18 and 19, directed to non-elected species are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 18 and 19 are being cancelled in order to put the application in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 18 and 19.

Reasons for Allowance
Claims 1 and 3-17 are allowed. 
Ebato et al. (US 2016/0094781, hereinafter Ebato) and Uchida (US 2016/0316158, hereinafter Uchida) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Ebato and Uchida fails to teach or suggest “…a second evaluator configured to evaluate the focus state of the image data under a second evaluation condition by which the focus state of the image data is evaluated into one of a second number of levels, the second number being smaller than the first number, the second number indicating plural numbers; and a recorder configured to record first evaluation information indicating an evaluation result under the first evaluation condition and second evaluation information indicating an evaluation result under the second evaluation condition. 2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Independent claims 15-17 recite similarly allowed limitations.
Dependent claims 3-14 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ebato and Uchida are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Ebato discloses, an image processing apparatus comprising: a first evaluator (55 and/or 51/52) configured to evaluate under a first evaluation condition a focus state of each of a plurality of image data acquired by consecutive capturing (pars [0048] and [0059]); a second evaluator (46 and/or 44) configured to evaluate the focus state of each of the plurality of image data under a second evaluation condition different from the first evaluation condition (par [0044]): and a recorder (63) configured to record first evaluation information indicating an evaluation result under the first evaluation condition and second evaluation information indicating an evaluation result under the second evaluation condition (pars [0046]-[0047], by receiving and temporarily storing the signals from 46 and 55, the selector is viewed as a “recorder” as claimed). 
Uchida discloses in the second AF operation, the image signal A is read out from the pixel of a part of the columns surrounded by a dotted line.  At this time, the addition averaging processing of the image signal A is not performed as in the first AF operation, but by limiting the view angle in the horizontal direction, the data amount is made equal to that of the first AF operation.  As a result, the readout time and the data rate in the second AF operation become equal to those of the first AF operation.  Before transition to the second AF operation, the defocus amount is narrowed to a certain amount or less in the first AF operation, and thus, the readout range can be limited in the second AF operation (par [0127])

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696